 

Exhibit 10.2

 

THIRD AMENDMENT TO LEASE

 

This Third Amendment to Lease (this “Amendment”) is dated as of May 25, 2016,
and is made by and between The Bubble Real Estate Company, LLC, a California
limited liability company (“Lessor”) and Capricor, Inc., a Delaware corporation
(“Lessee”), with reference to the following facts and circumstances:

 

A.         Lessor and Lessee executed that certain Lease Agreement dated March
29, 2012 as subsequently amended with that certain First Amendment to Lease
dated June 13, 2013 and subsequently with that certain Second Amendment to Lease
dated March 3, 2015 (collectively the “Lease”), for the premises located at 8840
Wilshire Boulevard, 2nd Floor, Beverly Hills, California 90211.

 

B.          Lessor and Lessee wish to extend the term of the Lease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lessor and Lessee agree as follows:

 

1.TERM. Article 2 of the Lease is hereby modified to include the following:

 

i.2.b.2.3 Option to Extend Lease Term: Lessee is hereby granted and shall, if
not then in default under this Lease, have an option to extend the term of this
Lease for an additional thirty (30) months (the “Second Extended Term”) on the
same terms, covenants, and conditions contained in this Lease, except that the
rent to be paid by Lessee to Lessor shall be as identified in paragraph 3.b.3.3.



 

2.EXERCISE OF OPTION TO EXTEND LEASE TERM: Pursuant to Article 2.b.2.3 of this
Third Amendment to Lease, Lessee hereby exercises its option to extend the term
of the Lease for an additional thirty (30) months which shall commence July 1,
2016 and end December 31, 2018.

 

3.RENT. Article 3 of the Lease is hereby modified to include the following:

 

a.3.b.3.3 - During the Second Extended Term:

 

i.Commencing July 1, 2016: Lessee agrees to pay Lessor as rent for the Premises
the sum of $22,995 at the beginning of each month.

 

ii.Commencing July 1, 2017: Lessee agrees to pay Lessor as rent for the Premises
the sum of $23,915 at the beginning of each month.

 

iii.Commencing July 1, 2018: Lessee agrees to pay Lessor as rent for the
Premises the sum of $24,872 at the beginning of each month.

 

4.Reaffirmation. As modified hereby, the Lease is reaffirmed and ratified by the
parties in its entirety.

 



 

  

LESSOR LESSEE     The Bubble Real Estate Company, LLC, Capricor, Inc., a
California limited liability company a Delaware corporation     By /s/ Bill
Sheinberg   By /s/ Karen Krasney           Name: Bill Sheinberg   Name: Karen
Krasney           Title: Member   Title: EVP, General Counsel

 

  2

 

 

